DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-12 under 35 U.S.C. 103 and the objection of claim 1 have been withdrawn in light of the Applicant’s amendments.
Claims 1, 7, 10, and 12 have been amended and claims 13 and 14 have been added to the claim set.  Thus, claims 1-14 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 7, 10, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 1, 2, 3, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. [U.S. Patent 7,113,090] in view of Berkcan et al. [U.S. Patent Publication 2017/0085083] and Klicpera [U.S. Patent Publication 2012/0234409].

With regard to claim 1, Saylor et al. meets the limitations of:
a method for detecting an assistance indicator in a usage environment [a home inherently being a physical consumable usage environment, where for example electrical power is consumed (column 7, lines 28-48)]
the method comprises the steps of detecting an assistance indicator using an electronic control device arranged to control at least one provisioning device [control panel is connected to home automation modules with said control panel inherently being a physical consumable provisioning device due to it controlling the supply of electrical power (column 7, lines 29-33 and column 16, lines 9-22,  as well as figure 2 items 212, 218 and 220)]
generating an alert based on detection of the assistance indicator [an alert being sent by a control panel (column 7, lines 28-48, and figure 2, item 210)]
communicating the alert to a registered device that is associated with the provisioning device [the mobile device 240 is inherently considered to be a registered device, and is associated with the physical consumable provisioning device due to it being able to receive alerts that are sent from the control panel connected to the physical consumable provisioning device via the network (column 7, lines 33-48 and column 8, line 34-67 to column 9,  lines 1, 2, and 3 as well as figure 2, item 240)]
However, Saylor et al. fails to disclose of a water usage environment and a water provisioning device.  In the field of water measuring devices, Berkcan et al. teaches:
a water usage environment and a water provisioning device [a metering device used for monitoring the consumption of a utility such as water or natural gas (paragraph 0024)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al. and Berkcan et al. to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm in response to the monitoring of an assistance indicator associated with a water control device in order to garner attention for the device in the event of a detected error.  However, the combination of Saylor et al. and Berkcan et al. fails to disclose of an environment being a healthcare facility or aged facility and the electronic device comprises an electronic system arranged to control usage of water by the water provisioning device.  In the field of water dispensing devices, Klicpera teaches:
an environment being a healthcare facility or aged facility and the electronic device comprises an electronic system arranged to control usage of water by the water 
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al., Berkcan et al., and Klicpera to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm in response to the monitoring of an assistance indicator associated with an electronically controlled water control device in order to garner attention for the device in the event of a detected error wherein the motivation to combine is to alert the user of an alarm condition (Saylor et al. column 1, lines 17-22).

With regard to claim 2, Saylor et al. meets the limitation of:
generating the assistance indicator using a portable electronic communication device [a portable panic button being used for issuing an alert (column 7, lines 29-40 and figure 2, item 212)]

With regard to claim 3, Saylor et al. meets the limitation of:
wirelessly transmitting the assistance indicator to a gateway device in a building management system, and generating the alert at the gateway device [an alert being sent by a control panel (column 7, lines 28-48, and figure 2, item 210)]



With regard to claim 10, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 13, Saylor et al. meets the limitation of:
the unique ID of the device is appended to the assistance indicator to indicate the location 
where assistance is required [the sending of an alarm device’s identification to identify the device issuing the alarm along with photos and video clips showing the nature of the alarm where the photos and video clips can be used to identify the type of alarm condition and location of the alarm condition (column 11, lines 64-67 and column 12, lines 1-14)]
However, Saylor et al. fails to disclose of a water provisioning device.  In the field of water provisioning devices, Berkcan et al. teaches:
a water provisioning device [a metering device used for monitoring the consumption of a utility such as water or natural gas (paragraph 0024)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al., Berkcan et al., and Klicpera to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm, 

With regard to claim 14, please refer to the rejection for claim 13 as the citations meet the limitation of the present claim.

Claims 4, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. [U.S. Patent 7,113,090] in view of Berkcan et al. [U.S. Patent Publication 2017/0085083], and in further view of Klicpera [U.S. Patent Publication 2012/0234409] and Lee et al. [U.S. Patent Publication 2017/0161004].

With regard to claim 4, the combination of Saylor et al. and Berkcan et al. fails to disclose of wirelessly transmitting the assistance indicator to a server in a building management system and generating the alert at the server.  In the field of communications systems, Lee et al. teaches:
wirelessly transmitting the assistance indicator to a server in a building management system, and generating the alert at the server [a building management server generating an alert that is sent to a rescue server (paragraphs 0056, 0169, 0172, 0200, and 0201 as well as figures 12 and 18]


	With regard to claim 5, the combination of Saylor et al. and Berkcan et al. fails to disclose of a unique ID of the electronic control device with the assistance indicator to identify one or more of a user, or location, of the electronic control device.  In the field of communications systems, Lee et al. teaches:
a unique ID of the electronic control device with the assistance indicator to identify one or more of a user, or location, of the electronic control device [a alerting device having identification information (paragraph 0063)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al., Berkcan et al., and Lee et al. to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm, in addition to its identification,  in response to the monitoring of an assistance indicator associated with a water control device in order to garner attention for the device in the event of a detected error wherein the motivation to combine is to alert the user of an alarm condition (Saylor et al. column 1, lines 17-22).


a water usage environment and a water provisioning device [a metering device used for monitoring the consumption of a utility such as water or natural gas (paragraph 0024)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al. and Berkcan et al. to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm in response to the monitoring of an assistance indicator associated with a water control device in order to garner attention for the device in the event of a detected error.  However, the combination of Saylor et al. and Berkcan et al. fails to disclose of associating a unique ID of the device with the assistance indicator to identify one or more of a user, or location, of the device.  In the field of communications systems, Lee et al. teaches:
a unique ID of the electronic control device with the assistance indicator to identify one or more of a user, or location, of the electronic control device [a alerting device having identification information (paragraph 0063)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al., Berkcan et al., and Lee et al. to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm, in addition to its identification,  in response to the monitoring of an assistance indicator associated with a water control device in order to garner attention for the device in the event of a 

With regard to claim 8, Saylor fails to disclose of the electronic control device is part of or integrated with the water provisioning device.  In the field of water measuring devices, Berkcan et al. teaches:
a water usage environment and a water provisioning device [a metering device used for monitoring the consumption of a utility such as water or natural gas (paragraph 0024)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al. and Berkcan et al. to create a method for the detection for an assistance indicator wherein the control wherein the system transmits an alarm in response to the monitoring of an assistance indicator associated with a water control device in order to garner attention for the device in the event of a detected error.  However, the combination of Saylor et al. and Berkcan et al. fails to disclose of the electronic control device is part of or integrated with the provisioning device.  In the field of communications systems, Lee et al. teaches:
the electronic control device is part of or integrated with the provisioning device [home automation control panels, electric or gas meters and hot water tanks as electronic devices in which the devices are provisioning devices for electricity, gas or water, or form part of provisioning devices for electricity, gas or water thereby inferring the integration of the electronic components and provisional components (paragraphs 0049-0063, 0087-0092, 0114-0119, 0200, and 0201)]


	With regard to claim 9, the combination of Saylor and Berkcan et al. fails to disclose of the electronic control device being arranged to communicate the alert to the registered device via a central gateway device and a server.  In the field of communications systems, Lee et al. teaches:
the electronic control device being arranged to communicate the alert to the registered device via a central gateway device and a server [a building management server communicating with a rescue server or rescuers devices via a central gateway communication device associated with the building management server (paragraphs 0169, 0200 and 0201 as well as figures 12 and 18)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Saylor et al., Berkcan et al., and Lee et al. to create a method for the detection for an assistance indicator, integrated with a provisioning device, wherein the control wherein the system transmits an alarm,   in response to the monitoring of an assistance indicator associated with a water control device in order to garner attention for the device in the event of a 

	With regard to claim 11, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

Response to Arguments
Applicant’s arguments with respect to the rejectionsof claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klicpera [U.S. Patent Publication 2012/0234409].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689